r   !

                                                                                    r. ■:■■ ■          ■■;;      ■■. :;
                                     In the Fourth Court Of Appeals                   ;„■   • .vt ;.;> , _, ,i   .


                                    Fourth Court Of Appeals District                   2015 HAY "^ PH 2' U
                                    San Antonio Texas Bexar County                             /           ^,    , i' , ,

Maryann Castro


v.



Manuel Castro


                                                        Re: Court Of Appeals Number: 04-14-00785-CV


                                                                Trial Court Case 2011 -CI-15957




MOTION FOR RELIEF ON THE AGREEMENT FOR FINAL DIVORCE SIGNED ON OCT 30 ,2013 BY JUDGE
CANALES


Here Comes Maryann Castro Appellant         Pro-5e in Appeals Court filing a Motion Of Relief date
5/4/2015.


Appellant Maryann Castro has submitted to the Appeals Court Evidence of Fraud Committed By
Appellee Manuel Castro and The non-Spouse Mistress Christina Pacheco.


A)Comparative Market Analysis prepared for Manuel Castro by Archie Marmolejo All season realty a
friend of The Non spouse Mistress Christina Pacheco showing martial home 1501 Olive a realtors
opinion 351,375 this is a broker opinion or Comparative Market Analysis and should not be considered
an appraisal this was done to harm and hurt Appellant Maryann Castro overvalue the Community
with a realtors opinion.


BjReporters record volume 1 of 1 volume trial court cause no.2011-ct-15957 Sept 29,2014 showing
Dinorah Diaz and Counsel Joseph Appelt both knew Appellee Manuel Castro the stay in bankruptcy
was not lifted on Oct 30,2013 and that was to cause harm against Appellant Maryann Castro and
Counsel Dinorah Diaz testifying for Appellee Manuel Castro and Non spouse Mistress Christina
Pacheco involvement in the Agreement for Final Divorce signed Oct 30,2013 this was done to hurt and
harm Appellant Maryann Castro.


C)Certified Appraisal of 1501 Olive st showing value of 225,000 actual value not a realtors opinion this
is justice that was not allowed to be told in Court by Counsel Joseph Appelt he continued filing motion
to sell the martial home by overvaluing the Community to hurt and harm Appellant Maryann Castro.

D)Active Bankruptcy Of Manuel Castro Motion of stay lift was not filed on Oct 30,2013 Both Counsel
Appelt and Diaz lied under oath on Sept 29,2014 saying that Judge Canales knew of Bankruptcy and
Lift stay was filed on Oct 30,2013 it was never filed. It was filed by Appellant Maryann Castro on July
16,2014 she had to hire Malaise Law firm in order to proceed in divorce with Appellee Manuel Castro
with intent to harm and hurt Appellant Maryann Castro with fraud in the Agreement for Final Divorce
Signed Oct 30,2013.


EJHiding a martial Asset Appellee Manuel Castro and Counsel Joseph Appelt hid a 99 Subaru and

Keogh Plan Pension and filed a motion for final divorce decree with intent to hurt and harm Appellant
Maryann Castro knowing Appellant Maryann Castro was challenging the Agreement for fraud


F)Notice of default and intent to Accelerate BSI Financial Appellee Manuel Castro was not paying the

home mortgage and in the agreement for final divorce it states he is to pay his bankruptcy which was
the home mortgage and he defaulted and attempted to collect 40,000 knowing he was in active

bankruptcy and was not paying the home mortgage and did not tell the court on Oct 30,2013 with the

intent to hurt and harm Appellant Maryann Castro.


GjAppellee Manuel Castro Active Bankruptcy chapter 13 dated 9/5/14 and in this hearing the motion
for relief from stay and against co-debtor 1501 Olive street Appellee Manuel Castro was not

Communicating with Appellant Maryann Castro about the interest of losing the martial home to
bankruptcy and non-payment of mortgage this document was given to Appellant Maryann Castro by

Counsel Sarah Lishman Appellant Maryann Castro was not given her right to protect her homestead

and her interest Appellee Manuel Castro was trying to proceed fraud in collecting 40,000 by having

counsel Appelt enforce sell of martial home that was awarded to Appellant Maryann Castro.


Appellee Manuel Castro And Counsel Joseph Appelt hid from the Court and Appellant Maryann Castro

the active bankruptcy on Oct 30,2013.


Appellee Manuel Castro And Counsel Joseph Appelt hid from the Court and Appellant Maryann Castro

Appellee Manuel Castro was not paying the home mortgage on the martial home they shared but
expected to collect 40,000 on fraud equity using a Comparative Market Analysis-Realtors opinion

overvalued the Martial Home.


Appellee Manuel Castro and Counsel Joseph Appelt hid a martial asset the following a 99 Subaru and
Keogh Plan Pension.


Appellee Manuel Castro and Counsel Joseph Appelt Appellee Brief was due April 29,2015 and had not

been filed in a timely manner which is not fair to Appellant Maryann Castro who has submitted
Appellants brief in a timely manner with references that show proof of fraud, martial misconduct
committed by Appellee Manuel Castro.


Appellant Maryann Castro is praying the Court grants her the relief she is entitled to and award her
the following.


Appellant is praying the Appeals Court awards her the 11,000 in Johnson Control retirement to be

paid to BSI Financial.
Appellant Maryann Castro is praying the Court awards her spousal maintence in the Amount of 1300

monthly for 10 years Appellee Manuel Castro makes 22 Dollars hourly and makes 70,000 yearly

Appellant Maryann Castro is disabled and her income is 864 monthly.


Appellee Manuel Castro and Appellant Maryann Castro were married for a time in the amount of 28
years. Appellant Maryann Castro is disabled and became disabled within the marriage began July 21,

1984 and Appellant Maryann Castro became disabled in 2001.


Appellant Maryann Castro prays for the Court to award her the 99 Subaru.


Appellant Maryann Castro prays for the Court to award her Appellant Maryann Castro share of the
Keogh Plan Pension that was hidden from her.


Appellant Maryann Castro prays for the Court to award her 20,000 in Attorney fees to be paid by the

non-spouse mistress Christina Pacheco who is part of the lawsuit and Appellee Manuel Castro for the
fees that were charged to Appellant Maryann Castro that was caused by Appellee Manuel Castro and

Non Spouse Mistress Christina Pacheco for Committing fraud with the intent to hurt and harm

Appellant Maryann Castro. ( Cl/fcl       ■*■' ) C *'v^l COSp*^ )
Appellant Maryann Castro prays for the Court to grant her the relief in the Agreement for final Divorce

signed Oct 30,013 there is no equity in the Amount of 40,000 a realtors opinion was used to overvalue

the martial home and Appellant Maryann Castro prays for the Court to void the Agreement for final
Divorce not to sale her homestead the martial home that was awarded to her on Oct 30,2013.


Appellant Maryann Castro prays for the Court to grant her relief and Justice on the Agreement for
 inal Divorce signed Oct 30,2013.


Maryann Castro Pro se Appellant


1501 Olive


Jourdanton Texas 78026


8304960133


Pacattitude2014@ GMA1L.COM
A
                  Comparative Market Analysis

                                                     Property At:


                                                     Prepared For:
                                                     Manuel Castro
                                                        1501 Olive
                                               Jourdanton, TX 78026




                                                       Prepared By:
                                                   Archie Marmolejo
                                                   All Season Realty




         Office Phone: (830) 281-S263
           Direct Line: (210) 34-7-7330

Personal F3X Number. (210) 569-6211
                 Email: marmolejoarchie@aoi.com



  THIS IS A BROKER PRICE OPINION OR COMPARATIVE MARKET ANALYSIS AND SHOULD NOT BE CONSIDERED AN APPRAISAL. In
making any decision that relies upon my work, you should know that I have not followed the guidelines for development of an appraisal
            or analysis contained in the Uniform Standards of Professional Appraisal Practice of the Appraisal Foundation.




          Prepared By: Archie Marmolejo Ail Season Realty
       Seller's Statement
             Property At:




 Prepared For: Manuel Castro
              1501 Olive
              Jourdanton, TX 78026




Suggested Marketing Price: $351,375
B
 1                                    REPORTER'S            RECORD
                                  VOLUME 1 OF 1 VOLUME
 2                      TRIAL    COURT CAUSE NO. 201l-CI-15957


 3   IN    THE    MATTER    OF                          )    IN    THE   DISTRICT     COURT
     THE    MARRIAGE       OF                           )
 4                                                      )
     MANUEL       G.   CASTRO                           )

 5                                                      )    BEXAR COUNTY,          TEXAS
     AND                                                )
 6                                                      )

     MARY    ANN       CASTRO                           )     45TH   JUDICIAL       DISTRICT
 7

 Q
 0



 9


10   HEARING      ON MOTION      TO DECLARE AGREEMENT                    FOR FINAL    DIVORCE
                                                  VOID
11


12


13


14           On    the    29th   day    of       September,        2014,    the    following


15   proceedings          came   on    to    be    heard      in   the    above-entitled


16   and numbered cause before the                          Honorable Laura Salinas,

17   Judge       Presiding,      held       in    San   Antonio,         Bexar    County,


18   Texas.


19           Proceedings         reported          by   computerized         stenotype


20   machine.

21


22


23


24


25


                                 GLYN       E.    POAGE,      CSR,   RDR,    CRR
                         166TH   DISTRICT          COURT       BEXAR      COUNTY,    TEXAS
 1                                       APPEARANCES


     JOSEPH    P.    APPELT
     SEOT    NO.    00789809
     Joseph    P.   Appelu,       P.C
     5825    Caliaghan       Road,      Suite
     San Antonio,         Texas    78228
     Telephone:           (210)375-1212
     Attorney       for   Petitioner


 6   SARAH ANNE       LISHMAN
     SBOT    NO.    24086267
     JAMIE    L.    GRAHAM
     SBOT NO. 24027335
     310 S. St. Mary's            Street,       Suite   845
     San    Antonio,      Texas    78205
     Telephone:           (210)308-6448
     Attorney       for   Respondent
10


11   TINA    PACHECO,      Pro    Se    Respondent


12


13


14


15


16

17


18

19


20


21


22


23


24


25


                                 GLYN    E.   POAGE,    CSR,   RDR,   CRR
                      166TH      DISTRICT       COURT    BEXAR   COUNTY,    TEXAS
 1                                     INDEX


 2   Statements   of    Counsel


 3   WITNESS                   DIRECT       CROSS


 4   MARIA DINORAH      DIAZ      9             16


 5   Court's   Ruling

 6   Court   Reporter's    Certificate                                      34


 7


 8


 9


10

11


12


13


14


15

16


17


18


19

20


21


22


23


24

25


                           GLYN   E.   POAGE,   CSR,   RDR,   CRR
                  166TH    DISTRICT     COURT    BEXAR   COUNTY,    TEXAS
 1                                   (September        29,    2014,       9:12    a.m.)

 2                                   THE    COURT:      Cause Number             2011-C1-15957.

 3   Can    I    have       everyone          identify themselves                 for    the      record,

 4   please?


 5                                   MS.    LISHMAN:         Sarah Anne          Lishman       for Mary

 6   Ann    Castro.              She's       the movant        in    this       case.

 7                                   THE    COURT:      Okay.


 8                                   MR.    APPELT:      Joseph Appelt                representing


 9   Manuel Castro,                   the respondent           to their motion,                the

10   petitioner             in       the    original     cause.           Also present            is

11   Manuel          Castro          and,    technically,           pro    se    is    Christina            —

12   your       last    name.

13                                   RESPONDENT        PACHECO:           Pacheco.

14                                   MR.    APPELT:      Pacheco.           Who had          been

15   interpled as                a    third party defendant                 during the            divorce.

16   But    I'm ready                for Manuel        Castro.


17                                   THE COURT:         Okay.        And,       so,    Ms.    Lishman,

18   this       is   your        motion,          correct.?

 5                                   MS.    LISHMAN:         Yes,    Your       Honor.        This

20   actually          is    the       fourth time that we've                    brought this

21   matter to court.                       It's a motion to declare agreement for

22   final       divorce             void.


23                                   Basically,        the parties          entered in~o               an

24   agreement          for          final    divorce        about    a    year       ago,   on

25   October         30th,           2013,    and we     believe          that    that       agreement


                                           GLYN   E.   POAGE,       CSR,    RDR,       CRR
                            166TH DISTRICT              COURT        BEXAR       COUNTY,      TEXAS
 1   is void as          a matter of                law because                at    that          time there

 2   was    a bankruptcy pending.                          Mr.       Castro          was the debtor                  in

 3   bankruptcy,          and there             was       no    lifting             of       the    automatic

 4   stay    for    the       purpose          of    dividing             the property                   that    was


 5   subject       to the          bankruptcy court                   jurisdiction at that

 6   time,    as    is    required             by    law.


 7                                The    last       time       that       we    were          here we       spoke

 8   in    chambers.              Sc    just    to    get       on    record             a    timeline          of


 9   events,       basically,             this divorce was                      filed          in    2011.

10   Thereafter,          Mr.          Castro       filed       for       bankruptcy.                    Temporary


11   orders    were       entered          in       this       matter,          I    think          in    2012       —

12   maybe 2011          or       2012.        But    under          the       terms          of    those

13   temporary       orders,             Mr.    Castro          was       required             to    make


14   mortgage payments                   on the marital residence,                                  which he

15   failed    to    do       so.        And    since          that       time       no mortgage

16   payment       has    been made             for       the    residence                   that    Mrs.       Castro

17   is    residing       in       and    still       currently                residing             in.

IS                                This    agreement             was       entered             —     was    —     it's


19   a    handwritten             agreement,          October             30th,          2013,       and    the

20   issue    is    that          there    was       no    lifting of                the       automatic

21   stay,    so    we    believe          it's       void       as       a    matter          of    law.

22                                The    other       issue       is       that       this          agreement         was


23   signed by       or       purports          to    be       signed          by    all       the       parties


24   and Judge       Canales,             but there's                no       recitation             that       this

25   was    actually          a    rendition          of       final          judgment,             and    there


                                        GLYN    E.    POAGE,          CSR,          RDR,       CRR
                         166TK          DISTRICT          COURT           BEXAR          COUNTY,          TEXAS
 1   was    no    record made.                       There's             no       judge's                notes          from that

 2   day    and this             agreement                was       never          filed.

 3                                   So       there's          no    evidence                   that          this       agreement


 4   was    ever       a    rendition                of    final          judgment.                       And,          so,    we

 5   believe          because             it    was       not       rendered,                   there's             no

 6   ministerial duty                         binding          on    the          Court             to    enter          a    final

 7   order       on    uhe       terms          of    this          agreement.


 8                                   THE       COURT:           Okay.              And          I    have          the       cases.


 9                                   MS.       LISHMAN:              Door          versus                State was             the

10   case    on       point,          and then             I    also          handed                you,       last          time,

11   another          case       citing,             York       versus             State,                for       the       same


12   proposition,                that          an    agreement                or       an       order          entered             in


13   violation             of    the          stay    is       void       as       a       matter             of    law.           York


14   versus       State          is       a    Texas       Supreme                Cour~             case.


15                                   And       if    —     and       also          for          the       issue          of


16   rendition,             I    brought             another             case          —        it's          Gamboa          v.


17   Gamboa       —        saying that rendition                                  of       an       order          is    an    oral


18   pronouncement                   in       open    court          or       it       has          to    be       in    a    written

19   and    filed memorandum.                             And at          this             time          we    believe

20   there's          no    evidence                that       ihere          is       a    written                and       filed

21   memorandum,                and       no    evidence             that          there was                   an       oral

22   pronouncement.


23                                   THE COURT:                 Okay.              Well,             let       me,       I    guess,

24   hear    from Ms.                Diaz       first.              But       I    did look                   into       all       these

25   issues.           So       if    you       want       to       go    ahead             and          call       her       as    a


                                              GLYN    E.       POAGE,             CSR,          RDR,          CRR
                            166TH             DISTRICT          COURT              BEXAR             COUNTY,             TEXAS
1    witness.

2                              MR.   APPELT:            Yeah.             I   call        Dinorah             Diaz.


3    She    should be          sitting right outside.

 4                             MS.    LISHMAN:           And,        Your          Honor,           1       just


 5   wanted to express to the Court,                               I think I mentioned this

 6   last       week,   but     just       so    it's       on the            record,          I   am

 7   objecting to             her    testimony.              I    think         it's       a       conflict         of

 8   interest because at                   the time          she was representing Mrs.

 9   Castro.        I    feel       that    if       she's       being called as                        a    fact

10   witness       now she has             a clear          conflict of               interest,                and I

11   also believe             that    her testimony                  is       easily covered by                     the

12   attorney/client                privilege.

13                             And    I'm also          objecting to                  her          testimony          on

14   the basis          of hearsay,             because          anything that                     she would

15   have to testify that would prove that there was                                                         an oral

16   pronouncement             on    this       is    hearsay.                It's    an       out-of-court

17   statement made             for the truth of the matter,                                       and,       so,   all

IS   of    it    would    be    hearsay,             Your    Honor.


19                             THE COURT:              Okay.          You can bring her in.

20                             MR.    APPELT:           And       I've         got    Judge Canales                   on


21   subpoena,          too,    Judge,          but    —

22                             (Pause)


23                             MS.    LISHMAN:              Your      Honor,          while we're

24   waiting for          her,       I'm not          sure       —    in a prior hearing on

25   this matter          I    invoked the Rule,                     so       if    there's             any other

                                     GLYN       E.    POAGE,         CSR,          RDR,    CRR
                         166TH       DISTRICT          COURT          BEXAR          COUNTY,                TEXAS
 1   witnesses          I'd       like to       invoke         the Rule.

 2                                THE       COURT:     Anybody          else       that's          going       to

 3   testify?


 4                                MR.       APPELT:        The    only one might                   be Manuel

 5   Castro,          but    that's          going    to    be    it.       Judge.


 6                                THE       COURT:     All       right.           Raise       your       right

 7   hand,       please.


 8                                (Witness       sworn)


 9                                THE       COURT:     State          your       name       for    the


10   record,          please.

11                                THE       WITNESS:        Maria       Dinorah             Diaz.


12   D-I-A-Z.


13                                THE COURT:           And,       Ms.       Diaz,       I    understand

14   you    represented Ms.                   Castro       previously             in    this       matter?


15                                THE WITNESS:              Yes,       Your       Honor.


16                                THE COURT:           Okay.           So    1    don't want             you

17   discussing anything that                         is    attorney/client                   related.

IS   It's    a    very       narrow          scope    and      it's     going          to be       strictly

19   with    regards             to    the    appearance          in    court          —     the


20   appearance             in    presiding          court       October          30th,       2013       in


21   front       of    Judge          David    Canales,          and that's             it.

22                                THE       WITNESS:        Yes,       Your       Honor.


23                                THE       COURT:     All       right.           You       may    proceed.


24                               MR.        APPELT:        May    I    approach             the    court

25   reporter          to    gen       an    exhibit       —


                                        GLYN    E.    POAGE,          CSR,       RDR,       CRR
                            166TH       DISTRICT       COURT           BEXAR       COUNTY,          TEXAS
     1                         THE COURT:        Yes.

     2                         MR. APPELT:        — marked,    Judge?   Actually,

         before I do that,            Judge,    let me ask a couple of

         questions.


 5                                    MARIA DINORAH DIAZ,

         being first duly sworn,               testified as follows:

                                       DIRECT    EXAMINATION

         BY    MR.   APPELT:


 9              Q.     Ms.    Diaz    —

10              A.     Yes,    sir.


11              0.     — you are here because I subpoenaed you;                is

12       that    correct?

13              A.     Yes,    sir.


                Q.     You did not volunteer to come here.              You are —

         but    for my subpoena,          you would not   be here;   is that

16       correct?

17             A.      Correct.

18             Q.      A fair statement?

                               And for the benefit of — 1         guess   I   know

20       the Court knows and the attorneys know,                but what is the

21       effect if a witness disobeys a subpoena?                 What can

22       happen      to that   witness?

23             A-     Well,    they can get found in contempt.            They can

24       be arrested and held in the Bexar County Jail overnight

25       to ensure that        they appear in       court.

                               GLYN E. POAGE, CSR, RDR, CRR
                         166TH DISTRICT COURT  BEXAR COUNTY,            TEXAS
                                                                                                                               1U




 1          Q.         And          in    my    questioning             I    don't       want       to       go

 2   anywhere near                   any type             of attorney/client                   discussions                at

 3   all.        It's       just          going       to    be    about       procedural             aspects             of

 4   what    you       recall             occurred          on    or    about October                30th          of

 5   2013.


 6                                   MR.       APPELT:           And with          that,       may       I    approach

 7   the    witness,                Your       Honor?


 8                                   THE       COURT:        You       may.


 9          Q.     (BY          MR.       APPELT)          Ms.    Diaz,       I'm    going          to       hand       you


10   what's       been previously                         marked Petitioner's                   Exhibit

11   Number       1.        I       believe          it    consists          of    four       pages.              And


12   flip    through                there,          please,       if    you       would,       and when

13   you're       done          I    have       some       questions          for    you       about          it.


14          A.         (Witness                complying)              Yes.


15          Q.         Do       you       recognize          Petitioner's                Exhibit Number                   1?

16          A.         Yes.


17          Q.         And          what       do    you    recognize             that    to    be?


18          A.         An       agreement             for    a    final       divorce          regarding

19   Manuel       Castro             and Mary Ann Castro.

20          Q.         And          at    the       time    that       this       agreement          was


21   entered,          were          you Mary Ann                Castro's          attorney          of       record?

22          A.         Yes,          sir.


23          Q.         Did you participate                         that       day,       on    or    about

24   October       30th,             in       the    negotiations             between          the parties


25   which resulted                      in    this       handwritten             agreement?


                                              GLYN    E.    POAGE,          CSR,    RDR,       CRR
                            166TH             DISTRICT       COURT           BEXAR       COUNTY,             TEXAS
                                                                                                                               Zl




 1   at    all    in       this       final          agreement.

 2                                   THE    COURT:              All       I'm deciding             is       whether


 3   this    agreement                —     I'm not             going       to       deal       with the

 4   substance             of    the       agreement,                merely whether                this was             a

     final       divorce             or    not.           That's          the    issue          before me.

 6          Q.     (BY          MS.       LISHMAN)          Ms.       Diaz,          does       this    agreement


 7   for    final          divorce          dispose             of    all       of       the    issues       that       were


 8   pending       in this                divorce,          to       your       recollection?

 9          A.I             believe             so.

10          Q.         Is       it    generally             a    common          practice          for       attorneys

11   to    address          issues          pending             from temporary orders                         in    a

12   final       order?


13 A. I    guess          it    depends             on    the       case.


14          Q.         So,       hypothetically                      speaking,             if    there was          about

15   520,000       owed          under          temporary             orders,             is    that    an    issue

16   that    an    attorney                would put             in       the    final          order?

17          A.         It       depends.


18          Q.         What          does       it    depend on?

19          A.         It       depends          on what             the parries                want,       what    they

20   agreed to             and what's                discussed,             and whether                or    not    it's


21   relevant          and       whether             or    not       —     and       I    don't    really          want


22   to    get    into          the       attorney/client:                  discussions                with    Ms.


23   Castro,       but          it    would          depend          on    those          things,       too.


24          Q.         At       the       time       —     October          30th,          2013,       at    the    time

25   you    wrote          this       agreement             for       final          divorce,          were    you


                                           GLYN       E.    POAGE,          CSR,          RDR,    CRR
                            166TH          DISTRICT             COURT           BEXAR          COUNTY,       TEXAS
 1   aware       that         Mr.    Castro was                in    bankruptcy             at    that       time?

 2          A.           It    was       represented                to    me,       yes,    ma'am.


 3          Q.           Did you have                any       reason          to    believe       he       was   not

 4   in    bankruptcy               at    that       time?


 5          A.           No,    ma'am.


 6          Q.           And were          you       aware          that       with    the bankruptcy

 7   pending          that      all property was                         subject       to    the       bankruptcy


 3   court       jurisdiction?

 9          A.           The    property             concerning                real    estate,          that      that

10   was    listed in               the    bankruptcy,                   yes.

11          Q.           And does          that       include the                   residence          on    Olive


12   Street          —    1501       Clive       Street?

13          A.           Yes.        I    believe          it       did.


14          Q.           And,       so,    as    an       attorney,             is    it    common          practice


15   to make dispositions of property that                                             are       subject to          a

16   bankruptcy court's                     proceeding?

17          A.           If    there       is    a    lift          stay.

18          Q.           Was    there       a    lift          stay       in    this       case?

19          A.           It was          represented to me                      that       there was          and

20   there was            a document at                   — a document                 that was presented

21   -co   me    at      the    time.           And there were                      those    representations

22   made       to    the Court.                And       as    an       officer       of    the       Court,       when

23   representations                     are made by                attorneys,             then we          usually,

24   you    know,         believe          them.

25          Q.           Who made          the       representation                   to    you    that       the


                                          GLYN       E.    POAGE,          CSR,       RDR,       CRR
                              166TH       DISTRICT COURT                       BEXAR       COUNTY,          TEXAS
 1   stay    had been            lifted?

 2          A.        Opposing                counsel.


 3          Q.        And that's                   Mr.    Appelt?

 4          A.        Yes.


 5          Q.        And when                did he make                that       representation?

 6          A.        Well,          I       think       —        I    don't       know    if    it    was       that

 7   day    or   if       it    was prior.                    I       know that          that    was       one    of       uhe

 8   issues      as       to    why          it    was,       you       know,       taking       a    long       time.


 9          Q-        And did you,                      yourself,             do    any due diligence                      to

10   follow up            on    that          to    ensure             that    the       stay    had been

11   lifted?


12 A. I    did       the          due    diligence             necessary.

13          Q.        And what                does       that          entail?

14         A.         To       review the document                            that was          given       to   me        and

15   taking the            word          of       counsel.

16         Q.         And what                document was                   -hat?

17         A.         It       was       a    letter          or      paper.         I    don't       remember.

18         Q.         And,       so,          you also                testified that            there was              a

19   representation made to the Court                                          that       the    stay had been

20   lifted.          Are you                saying that                it    was    represented to Judge

21   Canales     on        October                30th,       2013       that       the    stay       in

22   bankrup ■ccy          was       lifted?

23         A.         That's             what       I    believe,             yes.

24         Q.         Why do             you       believe            that?

25         A.         Because                that       was       one    of    the       issues.


                                             GLYN E.          POAGE,          CSR,       RDR,   CRR
                           166TH DISTRICT COURT                                BEXAR       COUNTY,         TEXAS
 1          Q.      Bur       do       you       have       any      specific memory                of    it    being

 2   represented             on    that          day      to    the       Court,       to    Judge       Canales,

 3   that    there was             a    bankruptcy                  pending       and       that    the       stay


 4   had    been    lifted?


 5          A.      You       know,          I       don't      recall.           It       could have          been


 6   at,    maybe,       a    temporary                order         or    —     you       know,    hearing.

 7   I'm not       sure.


 8          Q.      Do       you recall                if      the    bankruptcy             was mentioned

 9   in    front    of       Judge       Canales               at    all    on    October          30th,       2013?


10 A. I    think          it may have                  been.        I    believe       it was,

11   but    I'm not          certain.

12          Q.      And have             you          subsequently               learned that             the    stay

13   in    the bankruptcy was not actually                                       lifted?

14          A.      Yes.


15          Q.      And,          so,    is          there      —     is    there any obligation                      on

16   you,    as    the       attorney                that      entered         into        this    agreement

17   with your          client,          to correct or reform that deficiency?

18                                MR.    APPELT:                I'm going to object to                         the

19   relevance          for       the purpose                  of this         hearing,           Judge,       'cause

20   it's    —


21                                THE COURT:                   Sustained.

22          Q.     (BY MS.             LISHMAN)             The      terms       of    this       agreement

23   require Ms.             Castro to refinance the marital residence on

24   Olive       Street       within             a    certain period                  of    time.        Is   that

25   correct?


                                        GLYN         E.     POAGE,         CSR,       RDR,    CRR
                         166TH          DISTRICT             COURT          BEXAR          COUNTY,       TEXAS
 1           A.        That's       what       was       ordered          by    the       Judge,       and we


 2   reduced        it      to    writing          and included                it    in    the decree,

 3   ye s.


 4           Q.        So    the    sole       disputed             issue was             the    time      period

 5   for     refinancing the marital                           residence.                 Is    that       correct?

 6           A.        That's       what       I       recall.


             Q.        And are you recalling based on                                     your       actual

 8   memory       or     from      reviewing             this       written          agreement?

 9                                MR.    APPELT:              Judge,       I    believe          that was

10   asked        and answered            about          10    minutes          ago.


11                                THE COURT:              Sustained.

12           Q.     (BY MS.         LISHMAN)             Is    it    your       — was           it    your

13   understanding                at the       time       this       agreement was                   written    by

14   you and signed by the parties                                  that       all    of the terms of

15   this     agreement            could have been performed by your                                       client,

16   specifically                that    she could have                   refinanced the home

17   with     the      bankruptcy          pending             at    that       time?

IS                               MR.     APPELT:              Judge,       I'm going to object

19   again.         I don't — as                   1    recall,          the purpose of this

20   hearing was not                to get             into    the substance of                      the

21   agreement.              It was to whether                      or    not this             was    actually

22   proved up,             the divorce,                that    is,       before       Judge Canales                in

23   open     court.

24                               THE COURT:               Sustained.

25           Q.     (BY MS.         LISHMAN)             Did you put on                any proof             that

                                        GLYN       E.   POAGE,           CSR,   RDR,       CRR
                            166TH DISTRICT                COURT           BEXAR      COUNTY,           TEXAS
 1   day    from your             recollection                or    not    —     I   guess        —     the    term

 2   "put    on proof"             refers          to    putting          it   on    the     record;          is

 3   that    correct?


 4          A.         Not       necessarily.

 5          Q.         Do you remember                   on    that day if             the       specific

 6   items       on    this       agreement             for    final       divorce          were       discussed

     with    Judge       Canales             prior       to    him    signing          this       agreement?


 8          A.         What       do    you mean          by       "discussed"?


 9          Q.         Well,       you       testified             that    you       established the

10   residency          requirements,                   the    jurisdictional                requirements

11   for    getting          a    divorce          in    Texas.           Is    that    correct?


12          A.         Come       again.


13          Q.         When       you    went       before          Judge       Canales          you


14   established             the residency requirements                               and the

15   jurisdictional                requirements                for    a    divorce          in    Texas.           Is


16   that    correct?


17          A.         Meaning me             or    the parties?                 Like       the    attorneys

18   together,          yes.

19          Q.         When       you were          in    front       of       Judge    Canales          on

20   October          30th.


21          A.         Yes.        I    believe Mr.                Appelt       asked the questions

22   of    his    client.


23          Q.        And do           you    recall          if    the    specific provisions

24   dealing          with       divisions          of    specific             items    of       property


25   were discussed with                      Judge       Canales          prior       to    him signing


                                        GLYN       E.    POAGE,       CSR,       RDR,       CRR
                         166TH          DISTRICT          COURT           BEXAR      COUNTY,           TEXAS
c
                                                             i   iuuo   ia:ui




         u




                       i iSIilll
-
     1
                       Bill                                             jyi

              .




                  API •RAISfiL OF REAL PROPERTY




                               LOCATED AT:

                  9.45 A^o;. J. Pniivrait SuiayFI. AK;ir.icr 1239
                              Jouruanlon, TX 7B026




                                      FOR:

                           6501 SlanDO Road. Sufie 1D0
                            San Anlarkj. Taoi 7B21B




                                    AS OF:
                               December 19. 2CG5




                                       BY:
                                JcvjhIu R Overisy


                              He Isles, Teiaa 7B025




    FernEA1— TOTAL to W.rtoV J?pniil'srtN,-irs t/jBTOdt.ilc. —I-BM AU.VDDE
                                    lit MORTGAGE             Fax;2IO377DS60                              Har             7 2006         15:03




                                                      Unfform Residential Appraisal Report                                                       Fli* 8335

                                                                                                                                                               5,300
                                                SSS     I         cwraBFm«»i-                                                                                  :ja m

                                                            EEiQ TO 133a
                !   Joi] rcan(o n                                                                                                               l770TomRtad
                                                 ^:^Vl2.3Sm.6                                '    ; . ..-      .
                                                                                                                                                i6,T5 mi'es

                                                                                                     iiK


                                                                                           ...Dooci Ttf



                                                                                                                                                Conua n!onal
                                                                                             so. on

                                     _!(5(KM          K
                                                                                             ("•■■■ .'.i'iiii! ■



                                      ii-SIO



   I RnBS                              »r]J^!




                                                      PflC Pai ft in:
                                                                                                 :.i C r.ir




                                                                                                            I Pool

BB Ait.ustccl Sale Price                                                          3.3B0'
                                                                                                 (let    O.C




                        San Anbifa MLS




                                                                                                                                                  lN3n



                                      '^■■^^^S^a^


       rtirv ct Sa'«s

 aiii) tvina ar^a. Sala a wi infejj,,, m 3^i.i^^jl^^^n,iNnPn'nl^''iMnV';'^'''"nnr ^ acgE||P^G-a-g^a!wu": sl'°i'- " ws inFenar jh job

                                                                                                                     i   0, re.iirtBn




Ih foiHdVjlj'by: Sites Campaign Smarts 225 caj                                                              ;ir/3ii            haw tepraa^i liidivftopedl i
                                ilmi'a'LB. The at
                                                                        JaeHhratn-ii-^j.i-tpr.^greoibuwrT nng jiii'wiattie mari.-6-aiase Thpi=gT




           K Foim 70 March 2D0s                                            Casez0!E
                                                                                                                                          Farmie Mse Fnim 10W Mttth Zoos




   .   —   -,
D
                                                     (\




                               UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION



 JNRE:                                           §          CASE NO.: I2-52696G
                                                 §
 MANUEL GUADALUPE CASTRO JR.
                                                 §
 Debtor                                          §



                         TRUSTEE'S AMENDED OBJECTION TO MOTION TO
                             LIFT STAY TO PROCEED WITH DIVORCE
                                   AND REQUEST FOR HEARING

TO THE HONORABLE JUDGE OF SAID COURT:

Now comes, Mary K. Viegelahn, Chapter 13 trustee and files this, her Chapter 13 Trustee's Amended
Objection to the above-referenced Motion.

The Chapter 13 Trustee does not approve the afore-mentioned motion for the following reasons:

The Trustee opposes the Motion to Lift Stay to proceed with Divorce filed July 16,2014 by Malaise Law
Firm on Maryann Castro's behalf. The Debtor and Maryann Castro have previously entered into an
agreement for final divorce on October 20, 2013. Both Debtor and Ms. Castro were represented by
counsel and signed the agreement. The Trustee asserts the parties cannot re-litigate the terms of the
agreement including the terms of the property settlement.


WHEREFORE, the Trustee requests the Court deny the motion for the reasons stated above and set it for
hearing on the next available hearing dale. The Trustee further asks the Court Tor any other relief to
which she may be entitled.

Dated: July 29, 2014

Respectfully submitted,


As/ Jessica L. Hanzlik
JESSICA L. HANZLIK TSBN: 24055661
STAFF ATTORNEY FOR THE CHAPTER 13 TRUSTEE
jhanziikjSsach 13.com
1050 Heritage Blvd. Ste. 201
San Antonio, TX.    78216
(210)824-1460    fax; (210)824-1328
E
                                             NO. 2.Q11 CI 15957

              MATTER OF
                                                     §      IN THE DISTRICT COURT
          MARRIAGE OF
                                                     §
   MANUEL G. CASTRO'
   AND
                                                     §      45TH JUDICIAL

   MARY AM CASTRO                                    |      3EXAR COONTY, TEXAS
                                     BTNAL DECREE OF DIVORCE

           On October 30; 2013 the Court heard this case.

  Appearances


           Petitioner, MANUEL C, CASTRO, appeared in person and through attorney of record,
  JOSEPH P. APPELT, and announced ready for trial.

           Respondent, MARY ANN CASTRO, appeared in person and through attorney of:
 DINORAH M. DIAZ, and announced ready for trial.

          Tiurd party Respondent, TINA PACHECO, appeared in person and announced ready for

                                                                               v-C
 Record
                                        S M                 JJ
              maldng of a record^ testimony was waived by the parties with the consent of the
Court.


Jurisdiction and Domicile                        o n v

         The Court finds that the pleadings of Petitioner areja due
                                                                                      all the

allegations, information, and prer

finds that it has jurisdiction of this case and of all the partie/and
elapsed since fee date the suit was filed.

         ThqCoort farther finds that, at the time this suit was filed, Petitioner had been a
  interest, and claim in and to thatproperty:


          H-l.     All household furniture, furnishings, fixtures, goods, art objects, collectibles,

 appliances, and equipment in the possession of the husband or subject to his sole control.

          H-2.     All clothing, jewelry, and other personal effects in the possession of the husband

 or subject to his sole control.


          H-3.     All sums of cash in the possession of the husband or subject to his sole control,

 including funds on deposit, together with accrued but unpaid interest, in basks, savings

 institutions, or other financial institutions, which accounts stand in the husband's sole name or

 from which the husband has the sole right to withdraw funds or which are subject to the

 husband's sole control.


         H-4.      All sums, whether matured or unmatured, accrued or unaccrued, vested or

 otherwise, together with all increases thereof, the proceeds therefrom, and any other rights

 related to any profit-sharing plan, retirement plan, geogfa plan, ipsjggnjfon employee stock

 option plan, 401(k) plan, employee savings plan^accrued unpaid bonuses, disability plan, or
  n. u      -       - ■ ,
other benenLS ^sbngJjjuEasoa^fthsU^^
                                                    W        ""X- file MCrt OLXi "
                                                               —        i-i—:        c\y\
                                                                                       y h&eniti Kfl
         H-5.    All individual retirement accounts,
                                                  t simplified
                                                     ilifid employee
                                                                l    pensions, annuities a ^S
                                                                                                         i
vanable annuity life insurance benefits in the husband's name.


         H-6.    The 1999 Subarujno^y^hicle, together with a!] prepaid insurance, keys, and
title documents.       ~~? jJ^L. DdOfsLh i^jf^ fhir^ clo'Sit h-P
         Property to Wife    <     r,           ■   I l    ,'      H           i \    l ~tM        -^^* /

         IT IS ORDERED AND DECREED that the wife, MAKY ANN CASTRO, is awarded the

following as her sole and separate property, and the husband is divested of all right title, interest,
and claim in and to that property:
 same date, but signed on




                                 JUDfjjE PRESIDING

 APPROVED AS TO FORM ONLY:


 Joseph P. Appslt. P.C.
 Attorney st Law
 5825 Callaghan Rd. Ste. 104
 San Antonio, TX 78228
 Tel: (210) 375-1212
 Fax:(210)375-1213




       State Bar No. 00789S09




Attoh^ey $£aw
2325 Vj^e Jackson
              ia Texas78213
rM:(210)34K3488
/zx.: (210)

By:.


    Attorns}' for Respondent
    State Bar No.



APPROVED AND CONSENTED TO AS TO BOTH FORM AND SUBSTANCE:




Petitioner




                                                                         \
Respondent


                                                                    CN

                                13
                                                           //V fv   /
                                                                         /
F
  10/09/2014                                                                                     Senl via Certified Mail
                                                                                   ■J3D7    HDD     H7D   D773   251?      C,D

  MANUEL G CASTRO JR
  1501 OLIVE ST
  JOURDANTON, TX 78026-2220


  Loan Number;               44675
  Property Address:          1501 OLIVE STREET
                             JOURDANTON, TX 78026


                            NOTICE OF DEFAULT AM) INTENT TO ACCELERATE

  Dear V1ANUBL G CASTRO JR:


 This letter is formal notice by BSI Financial Services, Inc. (herein as "BSI"I the Servicer of the
 above-referenced loan, on behalf of MLB SUB I, LLC that you are in default under the terms of ;he documents
 creating and securing your Loan described above, including the Note and Deed of Trust/Mortgage/Security
 Deed ("Security Instrument"), for failure to pay the amounts due.


 The loan is due for 12/01/201 I and subsequent payments, plus late charges, fees and costs. As of today, the
 total delinquency and reinstatement amount is $73,967.02, which consists of the following:

              Next Payment Due Date                                                                 12 01 "'Ol 1
              Total Monthly Payments Due:                                                           $66 357 75
                     (35 @ Sl,732.72)
              Late Charges                                                                  A        $4.204.26
              OtllcrFees:                                                                  / (       S3.395.00
              Unapplied Balance:                                                           ^ \            (§q qq-,
              TOTAL YOU MUST PAY TO CURE DEFAULT:                                                   573 967 02
                                                                                                                      U
 It is possible thai after payment or the amounts detailed above there may be other fees still due and
 ewing, Including but not limited to other fees, escrow advances or corporate advances (hat BSI paid on
your behalf or advanced to your account


This letter is a formal demand to pay S73.967.02. If the default, together with additional payments thai
subsequently become due, is not cured by 11/13/2014, BSI will accelerate the note so that the entire debt is
immediately due and payable, and take steps to terminate your ownership in the property by a foreclosure
proceeding or other action to seize the property.


IF YOU ARE UNABLE TO BRING YOUR ACCOUNT CURRENT. BSI offers consumer assistance
programs designed to help resolve delinquencies and avoid FORECLOSURE. These services are provided
without cost to our customers. You may be eligible for a loan workout plan or other similar alternatives. If you
would like to learn more about these programs, you may contact the Loss Mitigation Department at (800)
327-7S61, Monday-Wednesday 8 am to 8 pm EST, Thursday S am to 6 pm EST, Friday 8 am to 5 pm EST
Saturday S am to 12 pm EST. WE ARE VERY INTERESTED IN ASSISTING YOU.

The default above can be cured by payment of the total delinquency and reinstatement amount plus                      anv




TX^NOI
Page 1 of 3
                                                                                 1307   11D0     1170   □??□   351E   ID
G
                                                          .NERUPICY COUE
                                              Westers District b€ Texas

                                                                       Bankruptcy Case No.: 12-52696-cag
                                                                                 Chapter No.: 13
                                                                                        Judge: Craia A. Garsotta
         IN RE: MsmieE GuacEaEuee Castro, Jr., Debtor(s)




                                                  NOTICE OF HEARING




         PLEASE TAKE NOTICE that a hearing will be held


              a!     S.A. Courtroom 3, Hipoiilo F. Garcia red Bide &i Courthouse, 615 E. Houston St., San Antonio. TX
                     78205


              on     9/29/14 Et   09:00 AM


              Hearing lo Consider and Acf Upon the Following: (Related Dociimentfs): 63 Motion for Relief from Stay Aod
              AgainstCo-Deblor {1501 Olive Street. Jourdanton, TX 7SQ26}(14 Day Ohjeeiion Language) ( filing Fee: %
               176.00 j filed by Angela K. Randennann for Creditor BSI RnaneiaJ Scn'ices. as Service;- for Wells Pargo
              Bank, N.A. (Atlachments: # 1 Affidavit # 2 Eshibil)) Healing Schedaled For 9/29/2014 al 09:00 AM al SA
              Courtroom 3 (Esquivel. Maria;




         Dalcd: 9/5/14
                                                                       YvetlcM. iaylor
                                                                       Clerk. U. S. Eankniptcy Coun




                                                                                                               [BK1) [KldBJ



                                                                  S)   TKO




025169                                               7^905025194013
12-52696-cag Doc#63-2 Filed 09/04/14 Entered 09/04/14 20:37:39 Exhibit Pg 1 0? 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

                                                  CASE NO. 12-52696-CAG-13
                                            §
        GUADALUPE CASTRO, JR.               §
                                            §     CHAPTER 13
      DEBTOR
                                            §
BS1 FINANCIAL SERVICES, AS SERVICER         §
                                            §
FOR WELLS FARGO BANK, N.A- ITS
SUCCESSORS AND ASSIGNS
                                            §
                                            §
      MOVANT
                                            §
vs
MANUEL GUADALUPE CASTRO, JR..
DEBTOR MARY CASTRO. CO-DEBTOR               §
i MARY K. VEGELAHN, TRUSTEE
       RESPONDENTS


         mm^m^B^mSmmS1^
           ^SiSSsiESSissiisi^